Citation Nr: 1548948	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-35 679	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction rests with the VA RO in Sioux Falls, South Dakota, from which the appeal was certified.  This claim was previously remanded in July 2015.  


FINDINGS OF FACT

1.  The probative, competent evidence does not demonstrate that bilateral hearing loss is causally or etiologically related to active duty service.

2.  The probative, competent evidence does not establish that the Veteran experienced symptoms of bilateral hearing loss since separation from active duty service or that bilateral hearing loss manifested to a compensable degree within one year of separation from active duty service.   


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2012 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examiner provided an opinion without physical examination for the Veteran's service connection claim for bilateral hearing loss in October 2012.  In July 2015, the Board found this opinion insufficient for purposes of determining service connection and remanded the claim for an examination and opinion.  Pursuant to the Board's July 2015 remand, the Veteran underwent VA examination in August 2015 and the same VA examiner provided an opinion.  Upon review, the Board finds the October 2012 and August 2015 VA examination and opinions, taken together, are sufficient and adequate for the purposes of determining service connection.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiner provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds that the VA Appeals Management Center substantially complied with the July 2015 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Bilateral hearing loss is a disease of the nervous system and qualifies as a chronic disease under 38 C.F.R. § 3.309.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has bilateral hearing loss as the result of noise exposure during active duty.  Specifically, the Veteran asserts that he worked on the flight line as an electronic technician in the United States Air Force, and that he was exposed to excessive aircraft engine noise.  He noted that he only used small rubber ear plugs for hearing protection, but that he frequently had no ear protection while he was on duty.  

With respect to a current disability, the record reflects a diagnosis of bilateral sensorineural hearing loss during the pendency of the appeal.  The VA examiner noted in both the October 2012 and July 2015 reports that the Veteran had bilateral sensorineural hearing loss.  As such, the Board finds the Veteran has established a current disability of bilateral hearing loss for service connection purposes.  

With respect to an in-service injury, event, or illness, the service treatment records do not show a diagnosis of, treatment for, or complaints of, bilateral hearing loss and the Veteran's audiograms during service were normal.  However, the Veteran's service personnel records indicate that he served as an aircraft repairman, and the Veteran reports that he was regularly exposed to high noise levels during service.  Additionally, there was some evidence that the Veteran was in a hearing conservation program while he was in service.  The Board finds that the Veteran's description of his noise exposure is consistent with his circumstances of service and is competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.  

With respect to a nexus between the Veteran's current bilateral hearing loss and in-service noise exposure, the only competent medical opinions of record are the October 2012 and August 2015 VA opinions, which are both negative to the Veteran's claim.  In October 2012 the VA examiner noted that the Veteran's hearing was normal at entrance and separation from service, with no significant difference in hearing between examinations.  The VA examiner opined that there was no nexus between the Veteran's current bilateral hearing loss and in-service noise exposure.  In making the opinion, the VA examiner referenced medical studies pertaining to onset for noise-induced hearing loss, and comparing hearing between veterans and non-veterans, to suggest that there was no nexus.  

In August 2015, the Veteran again underwent VA examination, and the same VA examiner reviewed the Veteran's claims file and performed a physical examination.  Pursuant to the Board's July 2015 remand, the examiner discussed the audiogram results from the Veteran's service as calibrated to current standards, as an October 1963 audiogram may have indicated a mild degree of hearing loss, although not rising to the level of a disability for VA purposes.  The VA examiner noted that although the calibration standards for hearing testing had changed since the Veteran's hearing testing at separation, all of his hearing examinations during service were nonetheless well within normal limits.  The VA examiner maintained that there was no evidence of hearing loss during active service, and that there was no evidence to suggest that his normal hearing during active service had any relationship to his current hearing loss 52 years after separation from service.  She noted that the Veteran had many years of civilian noise exposure and that he had aged 52 years since separation in suggesting that there were alternative causes for the hearing loss.  As a result, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused by, or a result of, his active military service.  Her opinion again referenced several medical studies on hearing to substantiate her findings that a noise-induced hearing loss would occur immediately, rather than have a delayed onset.  

The Board affords significant probative weight to both VA opinions as both of them commented on the Veteran's medical history, cited to relevant medical studies, and provided adequate rationale specific to the Veteran's condition to suggest that bilateral hearing loss was not likely related to noise exposure in service.  Nieves-Rodriguez, 22 Vet. App. 295.  

The Board acknowledges that the Veteran is competent to describe his symptoms. Buchanan, 451 F.3d 1331.  As bilateral hearing loss is considered an organic disease of the nervous system for VA purposes, it is a condition explicitly recognized under 38 C.F.R. § 3.309(a).  Therefore, a veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  The Veteran has consistently reported that his symptoms of hearing loss began when he was in active duty service.  Nonetheless, the records do not show any complaints of or treatment for hearing loss until his claim began in March 2012, 49 years after separation from service.  In this case, the Board finds that if a reasonable person were having difficulty hearing, that person would report it to a medical provider.  As such, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, this period, along with the normal hearing testing at separation from service, indicates that bilateral hearing loss may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of bilateral hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

In an October 2015 statement, the Veteran disagreed with the VA examiner's findings and submitted articles on noise-induced hearing loss.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  The articles submitted by the Veteran fall into this general category.  Although the articles discuss the effect of loud noise on hearing loss, they do not pertain specifically to this Veteran, and the articles are not combined with any opinion of a medical professional.  Therefore, this evidence is not probative with regard to the issue on appeal.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


